Citation Nr: 1507882	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin



THE ISSUE

Entitlement to a waiver of recovery of overpayment of death pension benefits. 


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1952 to July 1956.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

The Board is addressing the validity of the overpayment amount along with the propriety of a waiver of recovery of the overpayment.  The Appellant was notified of the amount of the overpayment and demanded repayment in an October 2009 letter.  Less than a week later, in November 2009, she responded, noting that she disagreed with the decision and that she did not feel she should be made to pay it back, providing a variety of reasons.  Her response was construed as a notice of disagreement (NOD) with the amount of the overpayment only.  Consequently, the statement of the case (SOC) only addressed the validity of the overpayment, and not whether a waiver of recovery efforts was also proper.  

The Veteran's Virtual VA file contains a March 2010 document from the Committee on Waivers and Compromises that shows the Appellant filed a request for a waiver that was received in February 2010, but no decision on the waiver has yet been made.  The Board construes her November 2009 letter as also asking for a waiver, although she did not specifically use the term "waiver," because of her statement that she did not feel she should be forced to pay it, which also explained the hardship it would put on her family.  Because a waiver was timely requested, the Board will consider whether one is warranted in this matter.




FINDINGS OF FACT

1.  The Appellant was granted VA nonservice-connected death pension benefits effective from November 1, 2002.  She was awarded Social Security Administration (SSA) benefits starting in June 2008.  VA learned of her SSA benefits, and stopped paying VA benefits in August 2009.  Receipt of benefits from SSA and VA resulted in an overpayment of VA benefits.

2.  The Appellant was not at fault in the creation of the overpayment.

3.  She was also not unjustly enriched by receipt of the benefits, and recovery of the overpayment would be against equity and good conscience


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of VA benefits have been met. 38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant was awarded nonservice connected death pension in 2003, and SSA benefits in 2008.  VA reduced her death pension benefits to zero because her SSA benefits resulted in an income higher than the regulations allow.  

The Board initially notes that the appellant does not dispute the validity of the debt.  Nor does the evidence otherwise suggest that the debt was invalidly created.  Rather, the Appellant maintains that, under the circumstances, she is entitled to waiver of recovery of that debt.  She alleges that she sent VA a copy of her award letter from SSA, and thought that she was still entitled to death pension benefits because they continued to be paid to her.  She has argued that that recouping the overpayment would be against equity and good conscience, as she is of limited means, living in public housing, and caring for her adult disabled son.  

VA law provides that recovery of overpayment of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(a)  (2014).  The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side. 

In reviewing the evidence of record, the Board finds that the facts in this case do not reveal the presence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  Indeed, the Appellant asserts that she let VA know about her SSA benefits, and was led to believe that they did not affect her eligibility to VA death pension benefits because there was no change.  There is nothing in the file that suggests this is not the case.

Having determined that there was no fraud, misrepresentation, or bad faith on the Appellant's part, the Board may now proceed to the question of whether the collection of the overpayment would be against "equity and good conscience." 
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 1.965, the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side. 

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all- inclusive: (1) where actions of the debtor contribute to the creation of the debt; 
(2) weighing the fault of the debtor against the fault of VA; (3) whether collection would deprive debtor or family of basic necessities; (4) whether withholding of benefits or recovery would nullify the objective for which benefits were intended;
(5) failure to make restitution would result in unfair gain to the debtor; or, (6) reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965(a) (2014). 

The Board finds that a waiver is warranted because it would be against the principles of equity and good conscience to require repayment of the debt.  The debt was not created by the fault of the Appellant, who indicated that she made an effort to timely notify VA about the SSA benefits.  Further, the record shows that repayment would create an undue hardship.  The Board notes that no effort has been made to develop evidence regarding the current state of her finances, but as noted above, the evidence shows she receives housing benefits and is supporting her adult disabled son.  The Board therefore concludes, in giving the Appellant the benefit of the doubt, that a recovery of the overpayment would be against equity and good conscience under the provisions of 38 C.F.R. § 1.965.









ORDER

Waiver of recovery of an overpayment of benefits is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


